
	

115 HR 3746 RH: Business of Insurance Regulatory Reform Act of 2017
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 513
		115th CONGRESS2d Session
		H. R. 3746
		[Report No. 115–668]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2017
			Mr. Duffy (for himself and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services
		
		May 10, 2018Additional sponsors: Mrs. Wagner, Mr. Perlmutter, and Mr. Messer
			May 10, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to clarify the authority of the Bureau of
			 Consumer Financial Protection with respect to persons regulated by a State
			 insurance regulator, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Business of Insurance Regulatory Reform Act of 2017. 2.Clarification to the authority of the Bureau with respect to persons regulated by a State insurance regulatorSection 1027(f) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5517(f)) is amended—
 (1)in paragraph (2)— (A)by striking Description of activities.—Paragraph (1) and inserting
					
 Exceptions.—(A)AuthorityParagraph (1); and (B)by inserting after subparagraph (A) (as added by this Act) the following new subparagraph:
					
 (B)LimitationWith respect to a person regulated by a State insurance regulator— (i)and if such person is offering or providing a consumer financial product or service, the Bureau may not enforce this title with respect to such person to the extent such person is engaged in the business of insurance; or
 (ii)and if such person is subject to any enumerated consumer law or any law for which authorities are transferred under subtitle F or H, the authority of the Bureau to enforce such law with respect to such person shall be narrowly construed to the extent such person is engaged in the business of insurance.; and
 (2)by adding at the end the following new paragraph:  (4)Rule of constructionThe enforcement of this title shall be broadly construed in favor of the authority of a State insurance regulator with respect to a person regulated by a State insurance regulator..
			
	May 10, 2018Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
